Fourth Court of Appeals
                                        San Antonio, Texas
                                             November 3, 2015

                                            No. 04-15-00518-CR

                                       IN RE Robert MARTINEZ

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On August 21, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and has determined that it is now moot. Accordingly, the petition for
writ of mandamus is DENIED AS MOOT. See TEX. R. APP. P. 52.8(a). Relator’s request for
leave to file the petition for writ of mandamus is also DENIED AS MOOT. The court’s opinion
will issue at a later date.

           It is so ORDERED on November 3, 2015.




                                                            _________________________________
                                                            Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013CR4545, styled The State of Texas v. Robert Martinez, pending in the
186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.